DETAILED ACTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the applicant’s amendment to the specification.
The terminal disclaimer filed on July 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from the copending Application No. 16/640,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the provisional rejection of claims 1 and 3-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/640,216 (US 2020/0365878) in view of Odani et al. (US 2011/0183218) is withdrawn.
The certified English translation of the foreign priority application No.2018-035667 filed on February 28, 2018 in Japan has been received and it is acknowledged. 
Therefore, the reference Ito et al. cannot be used as prior art under 35 USC 102(a)(1).
The applicant notes that the prior art reference Ito et al. (WO 2018/179817) has all three inventors named in the present application, so the reference cannot be used as prior art under 35 USC 102(a)(2).
The rejection of claims 1, 2, and 5-8 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2018/179817, with citations from the English equivalent US 2021/0104750) in view of Odani et al. (US 2011/0183218) is withdrawn.
Claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722